Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
2.	Reissue application 16/033,820 was filed 07/12/2018 as a reissue of Application 12/972,330 filed on 12/17/2010.  This application is a reissue of US Patent 9,289,770.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

3.	The reissue application is timely filed within two years from the grant of the original patent (US 9,289,770 B2, issue date 07/12/2016).

The assignee is LG Electronics Inc.

01/28/21 and 02/23/2021 has been entered.
  
5.	 Claims 1-30 are pending.  Claims 25-30 are newly added claims.  Claims 11 and 23 have been cancelled.  

Reissues

6.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. US 9,289,770 B2 is involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 251

7.	Claims 1-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, and by way of the amendment, Applicant seeks to broaden independent claims 1 and 13 in this reissue at least by making optional the patent claim language requiring, 
“more than a threshold distance beginning from a first displayed location of a first icon of the plurality of icons of the first icon group.”
 (Step 2: MPEP 1412.02(B))  The record of the prior 12/972,330 application prosecution indicates that in a series of amendments on 04/30/15 and 7/29/15, Applicant amended and/or argued in an attempt to overcome the applied prior art reference that the reference did not teach  “displaying a second icon group including at least one icon in response to a second user input received at the display, wherein the second user input, which is different from the first user input, comprises a dragging more than a threshold distance beginning from a first displayed location of a first icon of the plurality of icons of the first icon group.” 
The record of the 12/972,330 application prosecution indicates that in a series of responses/amendments on 04/30/15 and 7/29/15, Applicant amended and/or argued in an attempt to overcome the applied prior art reference that the reference did not teach  “displaying a second icon group including at least one icon in response to a second user input received at the display, wherein the second user input, which is different from the first user input, comprises a dragging more than a threshold distance beginning from a first displayed location of a first icon of the plurality of icons of the first icon group.” 
In the response filed on 04/30/2015, the claim was amended to recite “wherein the first location corresponds to a displayed location of an icon of the first icon group.” Applicant argued the prior art failed to teach the feature of receiving a second user input that is received at a location that corresponds to a displayed location of an icon of  the first icon group.  See Remarks beginning on page 7.  Applicant argued that the prior art reference discloses that the “touch actually occurs before the icons on the left are displayed” on page 8 and that the prior art fails to teach the feature of receiving a user input that corresponds to a displayed location of an icon of the first icon group.  The amendment as now presented eliminates the requirement that the user input is received at a location corresponding to a displayed location of an icon of the first icon group.  
	Further, following an interview with the Examiner, the response filed on 07/29/2015 included an amendment specifying that the dragging more than a threshold distance beginning from a first displayed location of the first icon of the plurality of icons of the first icon group was made.  Particularly, this was a change from the prior set of claims in that it stated “dragging more than a threshold distance beginning from the first icon of the plurality of icons of the first icon group”.  The Applicant argued “The Examiner has raised the issue of support for the claims.  There are two issues: one being where is the icon that is subject to the dragging being displayed…”  Applicant argued the amendments are presented to alleviate lingering concerns as to support.     
the dragging more than a threshold distance beginning from a first displayed location of a first icon of the plurality of icons of the first icon group was argued as a distinguishing feature.  The now optional limitation was indeed relied upon repeatedly throughout the prior prosecution history to establish a distinction between the prior art rejections and the claimed invention.
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued.  Therefore, in the instant case the claimed limitations of “more than a threshold distance beginning from a first displayed location of a first icon of the plurality of icons of the first icon group” are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.
(Step 3: MPEP 1412.02(C)) It is noted that reissue claims 1-30 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  


CLAIM INTERPRETATION

8.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
 “a processor operably coupled to the display and the memory and being configured to:  cause the display to display; perform a predefined operation…; continue the display…” in claims 13 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-10, 12-22, and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
12.	Claims 1-10, 12-22, and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the limitation claiming “wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group.  Clarification on how this limitation is supported in the Specification is requested.


Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 1-10, 12-22, and 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., US 2009/0228820 A1, 09/10/2009 (filed 12/30, 2008, foreign priority to 03/07/2008) in view of Lipman et al., US 9,569,093 B2, 02/14/2017 (filed 01/06/2014, priority to 04/03/2006), Chaudhri, US 8,589,374 B2, 11/19/2013 (filed 09/24/2009) and Oh et al., US 2011/0016390 A1, 01/20/2011 (filed 12/30/2009, foreign priority to 07/14/2009).

Regarding claim 1, Kim discloses a method of displaying items on a display of a mobile terminal.  See abstract disclosing a user interface method for a mobile terminal having a touchscreen.
Kim discloses displaying a first icon group including a plurality of icons on the display, wherein the plurality of icons are displayed at respective locations on the display, and wherein a first icon of the plurality of icons of the first icon group is displayed at a first displayed location on the display.  See figure 1a and paragraph [0051] depicting a plurality of icons arranged on a toolbar of a mobile terminal screen.
Kim discloses performing a predefined operation corresponding to a first icon of the plurality of icons of the first icon group in response to a first user input that is received at the display, wherein the first user input is received while the first icon group is displayed.  See figure 1a and 1b and icons 110 where selection of an icon results in the execution of the application represented by the icon.  See also paragraphs [0052]-[0054].
Kim discloses displaying a second icon in response to a second user input received at the display, wherein the second user input…comprises a dragging touch input… wherein the second icon represents a predefined operation that can be performed at the mobile terminal.  See figures 6e and 6f and paragraph [0095]-[0096] disclosing if a user drags a specific icon 630a from the toolbar and drops the icon in the first region, the toolbar driver activates the function matched with the icon 630a.  The corresponding function is executed on the first region. See also figures 15a and 15b. The second icon can be different than the first icon.  For example, any of icons 110 can be selected as a first icon (i.e. dictionary or album) and the second icon can be in response to the dragging of any of the other icons such as 630a as depicted in figure 6e and 6f.  In Figures 15a-15b, dragging of the first icon results in a second icon representing a photo album function object 1520b which represents a predefined operation that can be performed.  Looking to figures 17a and 17b for example, if first 
Kim discloses wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group.  Examiner note:  Examiner disagrees there is support in the specification for this claim limitation (see 35 USC 112 rejection above).  Under the proper interpretation in view of the Specification, the first icon represents a function group and the second icon represents a sub-function group.  In view of this interpretation, Examiner finds that Kim teaches the feature of a second icon and first icon where the first icon represents an application function group and the second icon represents an application related to that function group.   See figures 17a-17c in Kim where selection of the function icon such as 1710 results in icons to execute various different call related or associated applications such as a video call, voice call, or message call to be executed.  Additionally, selection by dragging of a photo album icon as in figures 15a-15b results in a second icon representing a photo album sub function in 1520b and 1520c.  See also paragraphs [0132].Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the icon image.  See figure 17c.  In other words, the second icons represent a different application than the application executed with the first icon.

Examiner note:  As noted above, Examiner disagrees there is support in the specification for the claim limitation requiring that the applications associated with the first and second icons are different.  Under the proper interpretation of what is represented by the first and second icons, Examiner finds that Kim teaches the feature of a second icon and first icon; however, to the extent Kim does not teach that the second icon is associated with an application that is different from an application associated with the first icon of the first icon group, Lipman more explicitly teaches the feature.
Lipman discloses wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group.  See figures 26A-26E and column 55, lines 25-column 56 depicting a selection from a first icon group wherein a selection of a “contact manager icon” application 1916 presents submenus including functions associated with each listed item.  Each item is associated with a subfunction or application such as email application, fax, telephone application, etc.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lipman’s teachings of associating different functions and applications represented by a second icon as part of a sub-function of a function group icon within Kim because it improved user interface functionalities by grouping together related functions (such as “contact” functions (i.e. phone calls, text messaging, email)) within one icon thereby condensing and saving screen real estate and providing a more integrated display.  See column 1, “Summary of Invention”

after the dragging touch input… continuing the displaying of remaining icons of the plurality of icons of the first icon group at the respective locations of the display with the second icon and no longer displaying the first icon of the plurality of icons of the first icon group at a first displayed location at which the first icon is displayed. See figures 6e and 6f where icon 630a is no longer displayed, but other icons are still displayed.  
Kim does not explicitly suggest that the second user input is different from the first user input.  However, it was well known in the art at the time of the invention to select an icon by just a touch or click instead of a drag for example.  Chaudhri discloses selecting an icon representing an application in several manners including by tactile contact.  See column 9, line 65-column 10, lines 1-10.  It would have been obvious to a skilled artisan at the time of the invention to incorporate different types of inputs such as a simple touch and a drag as such inputs were widely used to select, launch, and manage software applications at the time of the invention.  See Background of Chaudhri and columns 9-12.
Kim discloses a dragging touch input as noted above.  While Kim’s dragging touch input can be interpreted as being more than a threshold distance in that the distance from one region for a next region is a certain predetermined distance, Oh more clearly discloses the feature of a dragging touch input more than a threshold distance or threshold time period.  Specifically, Oh discloses that the drag feature displays second icons when the user touches and drags the main menu to execute a function of the first main menu and each sub-menu is displayed as the finger is dragged a certain distance on the screen.  See figure 2a-3a and paragraphs [0049]-[0054].  Additionally, Kim does  while user contact is maintained at the display as part of the second user input.  Further, Oh discloses displaying second menu items or sub-menu items after the dragging touch input and while user contact is maintained at the display as part of the second user input.  See figure 2a -2b and paragraphs [0048]-[0051].
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include constant contact with the display after the drag touch input as disclosed by Oh because providing animation affects such as the dragged input signal provides easy recognition of the pieces of menu information while providing the user with control and convenience.  See paragraph [0037] of Oh.  Additionally, both Kim and Oh are directed to displaying items on a display of a mobile terminal where a dragging touch input results in the display of a second item or icon.  A skilled artisan would have been capable of substituting Kim’s drag and drop functionality with Oh’s drag functionality which maintains user contact at the display and the results would have been predictable.

Regarding claim 2, Kim discloses the first menu item icons are upper level icons and the second icon is a lower level icon.  See for example figures 15a and 15b depicting the upper level icon (1510) and the lower level icon 1520.   

Regarding claim 3, Kim discloses wherein the predefined operation of the second icon represents a separate application that is executable at the mobile terminal.  As stated above in claim 1, the second icon is different than the first icon.  may be associated with an application that is executable on the mobile terminal”.  Thus, if an associated application is interpreted as a different application as per the Specification, particularly as found in the Specification which lays out examples such as “Call icons” leading to SMS, MMS, call features, etc, these features are described in Kim where selection of the function icon such as 1710 results in icons to execute various different call related or associated applications such as a video call, voice call, or message call to be executed.  Additionally, selection by dragging of a photo album icon as in figures 15a-15b results in a second icon representing a photo album sub function in 1520b and 1520c.  See also paragraphs [0132].Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the icon image.  See figure 17c.  In other words, the second icons represent a different application than the application executed with the first icon.
Additionally, Lipman discloses wherein the predefined operation of the second icon represents a separate application that is executable at the mobile terminal.  See figures 26A-26E and column 55, lines 25-column 56 depicting a selection from a first icon group wherein a selection of a “contact manager icon” application 1916 presents submenus including functions associated with each listed item.  Each item is associated with a subfunction or application such as email application, fax, telephone application, etc.  



Regarding claim 4, Kim discloses wherein the second icon is one of an icon related to a call operation or an icon related to a message operation.  See figures 17a-17c.  See also Lipman at figures 26A-26E and column 55, lines 25-column 56 depicting a selection from a first icon group wherein a selection of a “contact manager icon” application 1916 presents submenus including functions associated with each listed item.  Each item is associated with a subfunction or application such as email application, fax, telephone application, etc.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lipman’s teachings of associating different functions and applications represented by a second icon as part of a sub-function of a function group icon within Kim because it improved user interface functionalities by grouping together related functions (such as “contact” functions (i.e. phone calls, text messaging, email)) within one icon thereby condensing and saving screen real estate and providing a more integrated display.  See column 1, “Summary of Invention”

Regarding claim 5, Kim discloses wherein each icon of the first icon group is associated with icon information that is displayed in an icon related information region of a corresponding icon of the first icon group.  See figure 7, element 710 providing icon related information.

Regarding claim 6, Kim does not explicitly disclose modifying or editing the icon information in accordance with a user input.  However, Oh discloses editing a sub-menu icon as in figure 4b and paragraph [0061].  It would have been obvious to a skilled artisan at the time of the invention to have provided users the ability to edit icon information in situations where edits were needed as disclosed by Oh.  A skilled artisan would have been capable of incorporating Oh’s edit method regarding icon information within Kim’s icon related information region and the results would have been predictable.

Regarding claim 7, Kim does not expliclity disclose displaying a dragged icon on the display at locations that correspond to the dragging touch input of the received second user input, wherein display characteristics of the dragged icon are different from display characteristics of other icons of the first group.  However, Oh discloses this feature as in figure 2a depicting the displaying a dragged icon on the display at locations that correspond to the dragging touch input of the received second user input, wherein display characteristics of the dragged icon are different from display characteristics of other icons of the first group.  


Regarding claim 8, Kim does not explicitly disclose the second icon is displayed in response to the second user input reaching a threshold distance. Kim discloses the UI element is dragged from a toolbar and dropped in a region on the touchscreen.  Oh discloses displaying a second icon based on a dragged input signal in which the sub menu icons are displayed based on a distance of the dragged input signal.  See figures 2a.  . 
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include constant contact with the display after the drag touch input as disclosed by Oh because providing animation affects such as the dragged input signal provides easy recognition of the pieces of menu information while providing the user with control and convenience.  See paragraph [0037] of Oh.  Additionally, both Kim and Oh are directed to displaying items on a display of a mobile terminal where a dragging 

Regarding claim 9, Kim discloses wherein the plurality of icons included in the first icon group are displayed as a vertical list.  See figures 6e-6f and 15a-15b.

Regarding claim 10, Kim does not disclose displaying, on the display, a screen related to the predefined operation in response to the first user input such that the first icon group is not displayed after receiving the first user input.  However, Chaudhri discloses in response to a first input by a user, displaying a search input area by replacing the display of the first plurality of application launch icons on the user interface.  See figure 6D.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Chaudhri’s full display of a screen related to a predefined operation in response to a user input where the first icon group is not displayed into Kim and the results would have been predictable.  Specifically, it was desirable to maximize the screen related to a predefined operation in order to make the most use of the screen real estate available on a mobile terminal.  

Regarding claim 12, Kim discloses moving the first icon of the first icon group from the first displayed location to a different location that corresponds with a current location of the second user input.  See figure 9 for example depicting a first icon in a location of the icon that can correspond to a second user input.

Regarding claim 13, Kim discloses a mobile terminal.  See abstract disclosing a user interface method for a mobile terminal having a touchscreen.
Kim discloses memory storing computer readable code; a display.  See figure 3, storage unit and display.
Kim discloses a processor operably coupled to the display and the memory and being configured to:  execute the computer readable code to control the display to display a first icon group including a plurality of icons on the display, wherein the plurality of icons are displayed at respective locations on the display, and wherein a first icon of the plurality of icons of the first icon group is displayed at a first displayed location on the display.  See 370 “control unit” in figure 1 and 3 as well as paragraphs [0066]-[0075].  See figure 1a and paragraph [0051] depicting a plurality of icons arranged on a toolbar of a mobile terminal screen.
Kim discloses execute the computer readable code to perform a predefined operation corresponding to the first icon of the plurality of icons of the first icon group in response to a first user input that is received at the display, wherein the first user input is received while the first icon group is displayed.  See figure 1a and 1b and icons 110 where selection of an icon results in the execution of the application represented by the icon.  See also paragraphs [0052]-[0054].
Kim discloses execute the computer readable code to control the display to display a second icon in response to a second user input received at the display, wherein the second user input…comprises a dragging touch input…, wherein the second icon represents a predefined operation that can be performed at the mobile terminal.  See figures 6e and 6f and paragraph [0095]-[0096] disclosing if a user drags a specific icon 630a from the toolbar and drops the icon in the first region, the toolbar driver activates the function matched with the icon 630a.  The corresponding function is executed on the first region. See also figures 15a and 15b. The second icon can be different than the first icon.  For example, any of icons 110 can be selected as a first icon (i.e. dictionary or album) and the second icon can be in response to the dragging of any of the other icons such as 630a as depicted in figure 6e and 6f.  In Figures 15a-15b, dragging of the first icon results in a second icon representing a photo album function object 1520b which represents a predefined operation that can be performed.  Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the icon image.  See figure 17c.  In other words, the second icons represent a predefined operation that can be performed such as a phone call.
Kim discloses wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group.  Examiner note:  Examiner disagrees there is support in the specification for this claim limitation (see 35 USC 112 rejection above).  Under the proper interpretation in view of the Specification, the first icon represents a function group and the second icon represents a sub-function group.  In view of this interpretation, Examiner finds that Kim teaches the feature of a second icon and first icon where the first icon represents an application function group and the second icon represents an application related to that function group.   See figures 17a-17c in Kim where selection of the function icon such as 1710 results in icons to execute various different call related or associated applications such as a video call, voice call, or message call to be executed.  Additionally, selection by dragging of a photo album icon as in figures 15a-15b results in a second icon representing a photo album sub function in 1520b and 1520c.  See also paragraphs [0132].Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the icon image.  See figure 17c.  In other words, the second icons represent a different application than the application executed with the first icon.

Examiner note:  As noted above, Examiner disagrees there is support in the specification for the claim limitation requiring that the applications associated with the first and second icons are different.  Under the proper interpretation of what is represented by the first and second icons, Examiner finds that Kim teaches the feature of a second icon and first icon; however, to the extent Kim does not teach that the second icon is associated with an application that is different from an application associated with the first icon of the first icon group, Lipman more explicitly teaches the feature.
Lipman discloses wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group.  See figures 26A-26E and column 55, lines 25-column 56 depicting a selection 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lipman’s teachings of associating different functions and applications represented by a second icon as part of a sub-function of a function group icon within Kim because it improved user interface functionalities by grouping together related functions (such as “contact” functions (i.e. phone calls, text messaging, email)) within one icon thereby condensing and saving screen real estate and providing a more integrated display.  See column 1, “Summary of Invention”.
Kim discloses a dragging touch input where after the dragging touch input… continue the display of remaining icons of the plurality of icons of the first icon group at the respective locations of the display with the second icon and no longer displaying the first icon of the plurality of icons of the first icon group at a first displayed location at which the first icon is displayed. See figures 6e and 6f where icon 630a is no longer displayed, but other icons are still displayed.  
Kim does not explicitly suggest that the second user input is different from the first user input.  However, it was well known in the art at the time of the invention to select an icon by just a touch or click instead of a drag for example.  Chaudhri discloses selecting an icon representing an application in several manners including by tactile contact.  See column 9, line 65-column 10, lines 1-10.  It would have been obvious to a skilled artisan at the time of the invention to incorporate different types of inputs such as 
Kim discloses a dragging touch input as noted above.  While Kim’s dragging touch input can be interpreted as being more than a threshold distance in that the distance from one region for a next region is a certain predetermined distance, Oh more clearly discloses the feature of a dragging touch input more than a threshold distance or threshold time period.  Specifically, Oh discloses that the drag feature displays second icons when the user touches and drags the main menu to execute a function of the first main menu and each sub-menu is displayed as the finger is dragged a certain distance on the screen.  See figure 2a-3a and paragraphs [0049]-[0054].  Additionally, Kim does not disclose that the continued displaying of remaining icons and not the first icon occurs while user contact is maintained at the display as part of the second user input.  Further, Oh discloses displaying second menu items or sub-menu items after the dragging touch input and while user contact is maintained at the display as part of the second user input.  See figure 2a -2b and paragraphs [0048]-[0051].
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include constant contact with the display after the drag touch input as disclosed by Oh because providing animation affects such as the dragged input signal provides easy recognition of the pieces of menu information while providing the user with control and convenience.  See paragraph [0037] of Oh.  Additionally, both Kim and Oh are directed to displaying items on a display of a mobile terminal where a dragging touch input results in the display of a second item or icon.  A skilled artisan would have 

Regarding claims 14-22 and 24, claims 14-22 and 24 are drawn to the mobile terminal comprising a controller to execute the method of claim 2-10 and 12 respectively above.  Claims 14-22 and 24 are rejected under the same rationale used in claim 2-10 and 12 above.  Kim discloses a controller for executing the method as in figures 1 and 2 and as outlined with respect to claim 13 above from which these dependent claims depend.

Regarding claim 25, Kim discloses wherein each icon of the first icon group includes a symbol that corresponds to an application.  See figures 1a and 6b-6f.

Regarding claim 26, Kim discloses displaying, on the display, respective icon related information adjacent to each of the plurality of icons of the first icon group.  See figure 7, element 710 providing icon related information.

Regarding claim 27, Kim does not explicitly disclose the icon related information for each of the plurality of icons of the first icon group is modifiable by the user. However, Oh discloses editing a sub-menu icon as in figure 4b and paragraph [0061].  It would have been obvious to a skilled artisan at the time of the invention to have provided users the ability to edit icon information in situations where 

Regarding claim 28, Kim does not disclose displaying text relative to each icon of the first icon group; however, both Chaudhri in figure 4b and Oh in figure 2a disclose displaying text relative to each icon.
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include text relative to each icon as disclosed by Chaudhri and Oh as a means for identifying the icon.  A skilled artisan would have been capable of including text relative to the icon as taught by Chaudhri and Oh within Kim as a means for further identifying the icon and the results would have been predictable.

Regarding claim 29, Kim discloses wherein the predefined operation of the second icon is associated with a separate application that is stored at the mobile terminal.  See figures 17a-17c in Kim where selection of the function icon such as 1710 results in icons to execute various different call related or associated applications such as a video call, voice call, or message call to be executed.  Additionally, selection by dragging of a photo album icon as in figures 15a-15b results in a second icon representing a photo album sub function in 1520b and 1520c.  See also paragraphs [0132].Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the 
	Additionally, Lipman discloses wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group.  See figures 26A-26E and column 55, lines 25-column 56 depicting a selection from a first icon group wherein a selection of a “contact manager icon” application 1916 presents submenus including functions associated with each listed item.  Each item is associated with a subfunction or application such as email application, fax, telephone application, etc.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lipman’s teachings of associating different functions and applications represented by a second icon as part of a sub-function of a function group icon within Kim because it improved user interface functionalities by grouping together related functions (such as “contact” functions (i.e. phone calls, text messaging, email)) within one icon thereby condensing and saving screen real estate and providing a more integrated display.  See column 1, “Summary of Invention”

Regarding claim 30, claim 30 is rejected under the same rationale used in claim 13 above as the reference’s teachings also read on items and item groups in teaching “icons” and “icon groups”.


Response to Arguments
Recapture
16.	Regarding the Recapture rejections, Applicant continues to argue recapture does not apply.  Applicant argues Examiner has not shown how the nature of the amendment of 07/29/2015 show that the limitation was added in reply to the rejection.  Applicant argues that the claim amenent merely contains clarifying language as to the threshold distance element and identifies where the claims are supported as requested by the prosecuting examiner in a interview held on 07/23/2015.  Applicant argues there is no discussion in the amendment of the prior art and that the recapture doctrine does not apply because the amendment does not relate to that which makes the claims allowable over prior art.  
Examiner maintains the prior position.  The record of the 12/972,330 application prosecution indicates that in a series of amendments on 04/30/15, 7/29/15 and 12/13/15, Applicant amended and/or argued in an attempt to overcome the applied prior art reference that the reference did not teach  “displaying a second icon group including at least one icon in response to a second user input received at the display, wherein the second user input, which is different from the first user input, comprises a dragging more than a threshold distance beginning from a first displayed location of a first icon of the plurality of icons of the first icon group.” 
In the response filed on 04/30/2015, the claim was amended to recite “wherein the first location corresponds to a displayed location of an icon of the first icon group.” Applicant argued the prior art failed to teach the feature of receiving a second user input that is received at a location that corresponds to a displayed location of an icon of  the first icon group.  See Remarks beginning on page 7.  Applicant argued that the prior art reference discloses that the “touch actually occurs before the icons on the left are displayed” on page 8 and that the prior art fails to teach the feature of receiving a user input that corresponds to a displayed location of an icon of the first icon group.  The amendment as now presented eliminates the requirement that the user input is received at a location corresponding to a displayed location of an icon of the first icon group.  
	Further, following an interview with the Examiner, the response filed on 07/29/2015 included an amendment specifying that the dragging more than a threshold distance beginning from a first displayed location of the first icon of the plurality of icons of the first icon group was made.  Particularly, this was a change from the prior set of claims in that it stated “dragging more than a threshold distance beginning from the first icon of the plurality of icons of the first icon group”.  The Applicant argued “The Examiner has raised the issue of support for the claims.  There are two issues: one being where is the icon that is subject to the dragging being displayed…”  Applicant argued the amendments are presented to alleviate lingering concerns as to support.     
A totality of the prosecution history indicates that the addition the dragging more than a threshold distance beginning from a first displayed location of a first icon of the plurality of icons of the first icon group was argued as a distinguishing feature.  Particularly, this feature was argued as a distinguishing feature in the 04/30/15 response and the claim was further amended for clarity in the 07/29/2015 response.  The disputed limitation was indeed relied upon repeatedly throughout the prior 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued.  Therefore, in the instant case the claimed limitations of “more than a threshold distance beginning from a first displayed location of a first icon of the plurality of icons of the first icon group” are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.
Furthermore, MPEP 1412.02 states that in determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution, MPEP notes that even if an applicant makes no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim can show that the limitation was added in direct reply to the rejection. This will establish the omitted limitation as relating to subject matter previously surrendered.
In view of the above, the recapture rejections are maintained.

112(f) Interpretation and 112 (b)/second paragraph rejections

17.	Regarding Applicant’s argument that the use of “processor” avoids the 35 U.S.C. 112(f) interpretation, Examiner disagrees.  The processor element in these claims are 
The corresponding structure must include an algorithm (i..e. code from specification) that transforms a general purpose microprocessor to a special purpose computer programmed to performed the disclosed algorithm.  The processor alone does not denote sufficient structure and it is well established that a corresponding structure for a function performed by a software algorithm is the algorithm itself.  See Eon, 785 F.3d 616,621 (Fed. Cir. 2015).  As noted above, the specification states “As noted previously, various embodiments can be realized as code that can be read by a processor”.  A processor cannot normally accomplish the recited functions without means for doing so.  The corresponding structure must include an algorithm that transforms a general purpose microprocessor to a special purpose computer programmed to performed the disclosed algorithm.  
	Per MPEP 2181:	In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 
35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.
Rejections under 35 U.S.C. 112, first/(a)
Applicant argues the feature “wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group” is supported by col. 10, lines 3-7.  Examiner disagrees.  Nothing in this passage indicates that the second icon is associated with an application or that an application is different from an application associated with the first icon of the first icon group.  The passage merely states showing a group of lower-level icons, if any, of the corresponding upper-level icon.  The passage does not address what types of applications these icons are associated with.  The next passage Applicant points to is column 12, lines 36-43 and figure 12.  Again the discussion and images depicted do not support the amendment.  They merely discuss the dragging of a lower-level icon over an upper level icon.  It is unclear how this relates to the representation of different applications.  The point that these portions of the disclosure support that the number of icons may be set in advance does not address the deficiencies noted in the rejection.

Rejections under 35 USC 103
18.	First, Applicant argues the claims now recite, ““wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group”.  Applicant argues this distinguishes from Kim because the first and second icons in Kim are to the same application; whereas, the claim requires different applications.
Examiner disagrees.  As an initial matter, this subject matter is not support in the cited portions of page 15 (Appendix to Amendment) in the manner argued by the 
At best, the specification supports executing a related application, not an entirely unrelated, different application than the first icon.  The specification extensively discusses the “upper level icon” and “lower level icon” relationship as one where the lower-level icons are representing “sub-menu functions” of the selected upper-level icon and may be sub-folder icons of the upper=level icons.  Lower-level icons of the upper-level icon are further described as being classified into one or more function groups according to their functions, for example, into a fun entertainment function group including game and DMB features and a call related function group including a call feature, a SMS feature, a MMS feature, and a LMS feature.  Lower-level icons of each upper-level icon may be configured as sub-folders of a corresponding upper-level icon.  See columns 9-12.
In the rejections above, Examiner notes that while there is no support in the specification for the claim limitation requiring that the applications associated with the first and second icons are different.  Under the proper interpretation of what is represented by the first and second icons, Examiner finds that Kim teaches the feature of a second icon and first icon; however, to the extent Kim does not teach that the second icon is associated with an application that is different from an application wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group.  See figures 26A-26E and column 55, lines 25-column 56 depicting a selection from a first icon group wherein a selection of a “contact manager icon” application 1916 presents submenus including functions associated with each listed item.  Each item is associated with a subfunction or application such as email application, fax, telephone application, etc.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lipman’s teachings of associating different functions and applications represented by a second icon as part of a sub-function of a function group icon within Kim because it improved user interface functionalities by grouping together related functions (such as “contact” functions (i.e. phone calls, text messaging, email)) within one icon thereby condensing and saving screen real estate and providing a more integrated display.  See column 1, “Summary of Invention”
In view of the above, the rejections under 35 USC 103 are maintained.

Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992